Citation Nr: 0308125	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral Eustachian tube dysfunction with vertigo.  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

(The issue of entitlement to service connection for a skin 
rash disability will be the subject of a subsequent Board 
decision.) 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1990 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously before the 
Board and was remanded in November 1999.  At that time, the 
increased rating issue on appeal was styled as entitlement to 
an increased evaluation for Eustachian tube dysfunction with 
vertigo and tinnitus, currently evaluated as 10 percent 
disabling.  In January 2003, the RO reviewed this issue and 
assigned a separate 10 percent rating for tinnitus.  
Accordingly, the Board finds that the appeal properly 
encompasses the issues of increased ratings for the 
Eustachian tube disability and for tinnitus.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin rash 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral Eustachian tube 
dysfunction with vertigo is manifested by dizziness, but not 
staggering.  

2.  The veteran has Level I hearing acuity in his left ear 
and Level I hearing acuity in his right ear.

3.  The veteran's service-connected tinnitus is manifested by 
constant ringing but does not markedly interfere with 
employment nor has it resulted in any hospitalizations.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral Eustachian tube dysfunction with vertigo have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 6204 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for tinnitus and bilateral Eustachian tube 
dysfunction with vertigo.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a December 
2002 letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate her claim as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

After reviewing the claims folder, the Board finds that with 
regard to the increased rating issues there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes service medical records, VA and private medical 
records, reports of VA medical examinations, and 
correspondence from the veteran.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with the increased rating issues, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the increased rating issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.  




Factual Background

In April 1993, the veteran was treated for vertigo of an 
unknown etiology.  She denied having or ever having had 
dizziness or fainting spells on a Report of Medical History 
she completed at the time of her separation examination in 
February 1994.  In November 1994, she indicated that she had 
or had had dizziness or fainting spells.  

On the VA audiological evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percentage in the left 
ear.

On VA examination in May 1995, the veteran complained of 
ringing in her ears which had been present for two years.  
She also complained of a plugged feeling in the ears which 
was present for days at a time.  She reported that she had 
experienced dizziness since 1992.  There was no history of 
ear infection and the dizziness was not associated with 
nausea or vomiting.  She had not sought treatment for the 
dizziness.  Physical examination revealed normal ears with a 
slight amount of cerumen.  A test for vestibular disease was 
negative.  The diagnoses were bilateral tinnitus aurium, 
vertigo of an unknown cause and probable Eustachian tube 
dysfunction.  



On the VA audiological evaluation in May 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
5
5
5
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percentage in the left 
ear.  

A private physician reported in May 1995 that the veteran had 
been complaining of chronic pain in both ears which had been 
present for several months.  

A Persian Gulf Protocol examination was conducted in May 
1995.  The veteran indicated at that time that she 
experienced vertigo and constant tinnitus.  The pertinent 
initial impressions were history of chronic tinnitus and 
questionable labrynthritis.  

In July 1995, the RO granted service connection for 
Eustachian tube dysfunction with vertigo and assigned a non-
compensable evaluation, effective from December 9, 1994.  

In December 1995, the veteran complained of pressure in both 
ears as well as intermittent ringing in the ears since 1992.  
It was noted that she had a history of Eustachian tube 
dysfunction with vertigo.  The diagnostic impression was 
history of Eustachian tube dysfunction and tinnitus.  

A February 1996 clinical record referenced the veteran 
experiencing periodic vertigo.  The assessment was normal 
hearing and normal vestibular functioning.  A separate 
clinical record dated the same month noted that otoloygologic 
examination was normal.  Ear, nose and throat examination and 
audio examinations were normal.  

In March 1996, the veteran complained of occasional pain in 
the right ear with tinnitus.  Episodic vertigo was noted.  

In June 1996, the veteran complained of ear pain which would 
migrate from ear to ear then disappear.  She denied 
dizziness, ear drainage, hearing changes or recent 
congestion.  A separate clinical record dated the same month 
reveals the veteran was complaining of pressure and fullness 
in the ears as well as significant ear pain which was 
exacerbated during exercise.  She was not complaining of 
hearing loss, drainage from the ears, or persistent tinnitus.  
The pertinent assessment was Eustachian tube salpingitis.  

In August 1996, the veteran complained of fullness of the 
ears and nose when exercising.  Physical examination was 
normal.  The impressions were tinnitus, normal hearing and 
normal examination.  

On VA audio-ear disease examination which was conducted in 
March 1997, the veteran reported experiencing vertigo while 
doing aerobic exercises.  She did not complain of loss of 
hearing but did report that bilateral tinnitus was present.  
Physical examination of the ears was normal.  No active ear 
disease was present.  No infections process of the middle or 
inner ear was present.  The examiner noted that the veteran 
did not have vertigo but did have tinnitus in both ears.  The 
diagnosis was dizziness and Eustachian tube dysfunction.  

In August 1997, the RO granted an increased rating to 10 
percent for Eustachian tube dysfunction with vertigo and 
tinnitus, effective from February 15, 1996.  

On VA ear disease examination which was conducted in August 
2002, the veteran complained of fullness in her ears.  She 
also reported that, while exercising, she will experience 
problems with balance.  She stated that she had constant 
tinnitus.  Examination of the ears was normal.  The examiner 
noted that complete audiometric evaluation demonstrated that 
the veteran had normal hearing in all frequencies in both 
ears.  Tympanometric findings were completely within normal 
limits which was opined to be indicative of normal Eustachian 
tube function.  The impression from the examiner was that the 
examiner could find no clinical indications of Eustachian 
tube dysfunction.  He could only speculate as to the 
underlying nature of the vertigo and tinnitus in light of the 
normal audiologic and otologic examination.  There was an 
outside chance that the veteran had an inner ear problem such 
as hydrops.  

In January 2003, the RO granted a separate 10 percent 
evaluation for tinnitus, effective from June 10, 1999, based 
on a change in the rating criteria pertaining to tinnitus.  

General Rating Criteria

The present appeal involves the veteran's claims that the 
severity of her service-connected Eustachian tube dysfunction 
with vertigo and tinnitus warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  To the extent that 
the assignment of a separate rating for tinnitus may be 
viewed as a claim arising form an original grant of service 
connection, the Board must consider the severity of the 
tinnitus from the effective date of that rating in order to 
consider the possibility of "stage" ratings.  See Fenderson 
v. West, 12 Vet.App. 119 (1999).  



Entitlement to a rating in excess of 10 percent for bilateral 
Eustachian tube dysfunction with vertigo.

Criteria and Analysis

The veteran's service-connected bilateral Eustachian tube 
dysfunction with vertigo has been evaluated by analogy under 
38 C.F.R. § 4.87, Diagnostic Code 6204 (peripheral vestibular 
disorders).  When an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localizations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board agrees that an 
evaluation of the veteran's condition under Diagnostic Code 
6204 is the most appropriate based on the veteran's 
contentions.  She has consistently alleged that she 
experienced fullness in the ears with occasional dizziness 
but without hearing impairment.  During the pendency of the 
appeal, VA promulgated new regulations amending the rating 
criteria for ear diseases (that includes Diagnostic Code 
6204), effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 
25,210.  Generally, when the law or regulation changes after 
a claim has been filed or reopened but before administrative 
or the  judicial appeal process has been concluded, the 
version most favorable to the veteran will apply.  See Karnas 
v. Derwinski, 1 Vet. App. 308 at 313 (1991).  Where amended 
regulations expressly state an effective date and do not 
include any provisions for retroactive applicability, 
application of the revised regulation prior to the stated 
effective date is precluded, notwithstanding  Karnas.  38 
U.S.C.A. § 5110(g).  Therefore, prior to June 10, 1999, the 
Board may apply only the previous version of the rating 
criteria.  As of June 10, 1999, the Board must apply whatever 
version of the rating criteria is more favorable to the 
veteran.  

Under either the old or new criteria, the Board finds no 
basis to increase the evaluation of the veteran's service-
connected disability.  Under Diagnostic Code 6204 as in 
effect prior to June 10, 1999, a 30 percent rating was 
warranted for chronic labyrinthitis, severe; tinnitus, 
dizziness, and occasional staggering.  Under Diagnostic Code 
6204 as in effect on June 10, 1999, a 30 percent rating is 
warranted for peripheral vestibular disorders with dizziness 
and occasional  staggering.  A review of medical records, 
including the VA examinations and private medical records, 
fails to demonstrate occasional staggering associated with 
the veteran's dizziness.  While the veteran has 
intermittently reported the presence of dizziness, she has 
not reported the presence of any staggering.  Medical records 
fail to indicate staggering.  Accordingly, the Board finds no 
basis to award the veteran the next highest rating of 30 
percent under Diagnostic Code 6204.  The veteran is currently 
receiving a 10 percent evaluation for occasional dizziness 
under Diagnostic Code 6204.  The Board believes this is an 
appropriate evaluation in light of the veteran's complaints 
and the medical evidence under both the new and old criteria.  

Diagnostic Code 6204 also provides that hearing impairment or 
suppuration should be separately rated and combined.  

The revisions to the schedular criteria for the evaluation of 
diseases of the ear which were made by regulatory amendment 
effective June 10, 1999 also revised the criteria for 
evaluation of hearing loss.  38 C.F.R. §§ 4.85-4.87 (2002).  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  See Karnas, 1 Vet. App. 313.

At the time that the veteran filed his claim, evaluations of 
defective hearing ranged from non-compensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected hearing loss, 
the rating schedule established eleven auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110 (1998).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The regulatory revisions that became effective on June 10, 
1999, did not change the schedular criteria for rating 
hearing loss (i.e. those that establish the eleven auditory 
acuity levels) and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  However, the revised 38 C.F.R. 
§ 4.86 states that when the pure tone threshold at each of 
the specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied and when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral, 
that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86 (2002).  

The Board finds that an increased rating for bilateral 
Eustachian tube dysfunction with vertigo based upon hearing 
impairment is not warranted.  

At the time of the January 1995 audiological evaluation, the 
average of the right ear pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz at that time was 6.25 (rounded to 6).  
The speech recognition ability was 100 percent for the right 
ear.  When the pure tone threshold average of 6 and speech 
discrimination score of 100 percent is applied to Table VI, a 
Roman numeral designation of I is the result.  The average of 
the left ear pure tone thresholds for 1000, 2000, 3000, and 
4000 Hertz at that time was 5.  The speech recognition 
ability was 100 percent for the left ear.  When the pure tone 
threshold average of 50 and speech discrimination score of 
100 percent is applied to Table VI, a Roman numeral 
designation of I is the result.  

At the time of the May 1995 audiological evaluation, the 
average of the right ear pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz at that time was 7.5 (rounded to 8).  
The speech recognition ability was 100 percent for the right 
ear.  When the pure tone threshold average of 8 and speech 
discrimination score of 100 percent is applied to Table VI, a 
Roman numeral designation of I is the result.  The average of 
the left ear pure tone thresholds for 1000, 2000, 3000, and 
4000 Hertz at that time was 3.75 (rounded to 4).  The speech 
recognition ability was 100 percent for the left ear.  When 
the pure tone threshold average of 4 and speech 
discrimination score of 100 percent is applied to Table VI, a 
Roman numeral designation of I is the result.  

When a Roman numeral designation of I for the right ear and a 
Roman numeral designation of I for the left ear are applied 
to Table VII, a non-compensable evaluation is the result 
under Diagnostic Code 6100.  There is no competent evidence 
of record demonstrating that the veteran has exceptional 
patterns of hearing impairment as defined by 38 C.F.R. 
§ 4.86.  

The most recent audiological testing was conducted in August 
2002.  The actual audiometric scores were not reported but 
the examiner specifically noted that the veteran's hearing 
was completely normal in both ears for all frequencies.  The 
Board finds that, while the actual audiometric readings are 
not of record, the opinion that the veteran had completely 
normal hearing in both ears for all frequencies demonstrates 
no hearing impairment at all and certainly cannot be the 
basis for a compensable evaluation under Diagnostic Code 6100 
for either ear.  

The veteran requested in March 1998 that her Eustachian tube 
dysfunction be evaluated under Diagnostic Code 6210.  In 
September 1998, she requested that the disability also be 
evaluated under Diagnostic Code 6200.  

Diagnostic Code 6210 provides the rating criteria for 
evaluation of chronic otitis externa.  Under this Diagnostic 
Code, a 10 percent evaluation is warranted for swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.  However, this does not appear to be 
an appropriate Code as examinations, including VA 
examinations in 1997 and 2002 have no evidence of any of 
these symptoms.  Diagnostic Code 6200 provides the rating 
criteria for evaluation of chronic suppurative otitis media, 
mastoiditis or cholesteatoma.  During suppuration or with 
aural polyps, a 10 percent evaluation is warranted.  Again, 
the medical evidence does not appear to show such 
symptomatology.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b).  However, there is no persuasive evidence that the 
veteran's Eustachian tube dysfunction with vertigo causes a 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated and the veteran has not alleged the presence of 
such impairment.   

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Criteria and Analysis

As noted in the introduction, while this issue was on appeal 
the RO granted a separate 10 percent evaluation for tinnitus 
under Diagnostic Code 6260.  This is the highest rating 
available under this Code.  The veteran has not expressly 
disagreed with the 10 percent evaluation assigned.  However, 
as the veteran could potentially be granted an increased 
rating for his tinnitus based on an extraschedular 
evaluation, the Board finds the issue of entitlement to a 
rating in excess of 10 percent for tinnitus remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).  

The Board has reviewed the record under 38 C.F.R. § 3.321(b) 
which provides the criteria for assignment of extraschedular 
evaluations.  The Board finds that there is no evidence which 
warrants further action on this question.  See VAOPGCPREC 6-
96 (1996).  There is no persuasive evidence suggesting that 
the service-connected tinnitus markedly interferes with 
employment.  There is also no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
tinnitus.  The veteran has not submitted evidence that his 
tinnitus results in disability factors not contemplated in 
the criteria.  The Board finds that referral of the veteran's 
claim for an evaluation in excess of the maximum schedular 
evaluation for tinnitus to the Secretary for Benefits or to 
the Director, Compensation and Pension Service, is not 
warranted by the evidence in this case.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
Eustachian tube dysfunction with vertigo is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for tinnitus is not warranted.  To this extent, the appeal is 
denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

